    Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JASON BOYCE,

           Plaintiff,
                                     Case No. 1:19-cv-03825-JMF
     v.

BRUCE WEBER and LITTLE BEAR, INC.,

           Defendants




      REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
               MOTION FOR SUMMARY JUDGMENT
        Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 2 of 13




                                       TABLE OF CONTENTS
                                                                                              Page

I.     NO DISPUTED ISSUE OF MATERIAL FACT ON EMPLOYMENT CLAIMS.….………1

         A. Weber’s Testimony About The Purpose Of The Shoot Is Unrebutted….…….............2

              1.   The Opposition Papers Confirm No Disputed Material Fact.….……...…………..2

              2.   Boyce’s Testimony On His Beliefs And Hopes Do Not Raise
                   A Material Issue of Fact……...……...……...……...……...……...……...………..2

              3.   Boyce’s Assumption That A “Go-See” Cannot Be a Favor Shoot Is
                   Contradicted By The Evidence…………………………………………….……...4

              4.   Boyce’s Arguments From Documents Are Rank Speculation……........................5

         B. No Disputed Material Fact Boyce Did Not Apply For A Job Or Referral Services…..6

         C.        Boyce’s Opposition Papers Show An Alarming Level of Conjecture……………6

II.      NO DISPUTED ISSUE OF MATERIAL FACTS ON SEX TRAFFICKING CLAIM….7

III.     CONCLUSION…………………………………………………………………………..10




                                                  -i-
        Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 3 of 13




                             TABLE OF AUTHORITIES

Cases                                                                       Page(s)
Alvarado v. Manhattan Worker Career Ctr.
   01-civ-9288-(CBM), 2002 WL 31760208, *10 (S.D.N.Y. Dec. 10, 2002)………………….5
Ardolf v. Weber
   332 F.R.D. 467 (S.D.N.Y 2019)……………………………………………………………..8
Bryant v. Adecco Employment Services, Inc.
       01-civ-0051-(HGM/GJD), 2006 WL 2827692, *2 (N.D.N.Y Sep. 30, 2006)…………..6
Chen v. DG & S NY, Inc.
   406 F.Supp.3d 216, 222 (E.D.N.Y. 2016)…………………………………………………...3
Holland v. Edwards
   282 A.D. 353 (1st Dept. 1953)..……………………………………………………………..6
Langhorne v. Port Authority of New York
   Case No. 03-civ-4610-(RBG/GWG), 2005 WL 3018265 (S.D.N.Y. Nov. 10, 2005)………3

Major League Baseball Props., Inc. v. Calvino, Inc.
   542 F.3d 290, 310 (2d Cir. 2008)……………………………………………………………3

New York City Comm’n on Human Rights v. Boll
   1974 WL 2796 (N.Y. Sup. Ct. Aug. 8, 1974)……………………………………………….3

Noble v. Weinstein
   335 F.Supp.3d 504 (S.D.N.Y. 2018)……………………………………………………..8-10

Scaglione v. Chappaqua Cen. School Dist.
       209 F.Supp.2d 311 (S.D.N.Y 2002)…...…………………………………………………6

Secor v. City of New York
   13 Misc. 3d 1220(A), 2006 WL 2918060, *1-2 (N.Y. Sup. Ct. 2006)………………………3

Sellick v. Agency-Castle Point
    09-civ-6616-(DLC), 2010 WL 2813431, *10 (S.D.N.Y. Jul. 16, 2010)…………………….3

Sharpe v. MCI Comm. Serv. Inc.
   684 F.Supp.2d 394, 400 (S.D.N.Y. 2010)……………………………………………………3

Sibley Memorial Hospital v. Wilson
       488 F.2d 1338, 1342 (D.C.Cir.1973)………………………………………………......…6

Wilborn v. S. Union State Comm. College
   720 F. Supp. 2d 1274 (M.D. Ala. 2010)…………………………………………………….3

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 128 (2d Cir. 2004)………………………...3-4


                                        -i-
          Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 4 of 13




           Defendants Bruce Weber (“Weber”) and Little Bear, Inc. (“Little Bear”) (collectively,

“Defendants”), file this reply memorandum of law in support of their Motion for Summary

Judgment (Dkt. #78) dismissing the complaint of plaintiff Jason Boyce (“Boyce”).

                                      I.
          NO DISPUTED ISSUE OF MATERIAL FACT ON EMPLOYMENT CLAIMS

A.         Weber’s Testimony About The Purpose Of The Shoot Is Unrebutted

           Defendant showed that there is no genuine dispute Boyce’s photoshoot with Weber was

just that—a photoshoot with a photographer that did not involve any job opportunity. (Dkt. #79

at 1, 10, 14-15; Dkt. #80, ¶¶50-54). Weber did the shoot as a favor to Boyce’s agent, Jason

Kanner, and not for employment. (Id.)

           1.       The Opposition Papers Confirm No Disputed Material Fact

           Boyce offers no evidence to dispute that: (i) Weber was appreciative and grateful to

Kanner because Kanner had just supplied top-rate models at below-rate pay for a recent Barney’s

shoot (Dkt. #96, ¶¶50); (ii) Kanner called Weber and asked him to shoot Boyce as a favor to

Kanner (Dkt. #96, ¶¶53); 1 and (iii) Weber agreed to shoot Boyce for Boyce’s modeling book as a

favor to Kanner for his help on the Barney’s shoot, not for employment (Dkt. #96, ¶¶54). 2

           Boyce offers no evidence to the contrary. First, according to Boyce’s theory of the case,

Weber is the employer or employment agency who wanted to shoot Boyce so that Weber could

consider Boyce for a job or referral. (Dkt. #95, at 1). As such, only Weber knows why he was

willing to shoot Boyce in December 2014, and his testimony is unequivocal he agreed to this as a

favor to an agent who had helped him. Boyce submitted no evidence to the contrary.



1
    As he does so often in his Response to the 56.1 Statement, Boyce disputes this without contrary evidence. (Id.)
2
  Boyce is correct that this paragraph of Defendants’ Rule 56.1 Statement mistakenly did not cite all relevant pages
from the Weber deposition. (Id.) The rest of the relevant pages are cited in paragraph 53.
       Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 5 of 13




         Second, Boyce does not dispute that only Kanner and Weber were on the call when

Kanner asked Weber to shoot Boyce as a favor. (Dkt. #96, ¶¶53-54). Boyce offers no testimony

from Weber or Kanner to contradict Weber’s testimony. Notably, Boyce pleaded that he gave

Kanner complete control over his modeling career in New York. (Dkt. #1-1, ¶¶2,4, 6, 8-9, 14,

19-20). He was contractually prohibited from seeking modeling employment in New York

except through Kanner. (Id.)

         In sum, the only evidence why Weber agreed to shoot Boyce is Weber’s uncontradicted

testimony that, at Kanner’s request, he agreed to shoot Boyce as a favor to Kanner, and not for

any prospect of employment. Thus, summary judgment is warranted for the employment claims. 3

         2.       Boyce’s Testimony On His Beliefs And Hopes Do Not Raise A
                  Material Issue of Fact

         Avoiding testimony from knowledgeable witnesses, Boyce attempts to defeat summary

judgment by relying on his own purported “belief” that Weber wanted to shoot him for

employment purposes at a “go-see.” (Dkt. #95 at 1; see also Dkt. #97, ¶¶50-54, 66, 68, 93, 96).

Boyce testified that he believed the shoot was a “test shoot” 4 (not a “go-see”), it did not involve

a job, and he “hop[ed] that if [Weber] took [his] picture, that he would pick [him] for something .

. . or that maybe it would lead to a bigger opportunity.” (Dkt. #98-4; Boyce Tr. 147:16-148:10).



3
 Thus, even if Boyce can show Defendants are “employers” or “employment agencies” under the statutes, Boyce
has not established that Weber met him the day of the shoot in those alleged capacities.
4
  Boyce testified that Kanner told him the shoot was a “test shoot,” but did not testify how Kanner uses that term.
(Dkt. #98-4; Boyce Tr. 137:6-20). The opposition papers fail to disclose that Boyce testified that, in his mind, a “test
shoot” can be just for photos for a model’s book. (Dkt. #81-1; Boyce Tr. 264:17-19). The opposition papers also fail
to disclose that Boyce testified he wanted to shoot with Weber to give him “street cred . . . with other clients, with
people that look at your book, with other photographers. It’s a huge boost to your resume as a model.” (Dkt. #98:-4;
Boyce Tr. 362:9-12). Boyce does not dispute that he shot similar portrait sessions with other photographers with no
prospect of a job opportunity, but only the chance to add photographs to his “book.” (Dkt. #80, ¶¶12 (Darren Tieste),
13 (Doug English), 46 (Joe Lally); see also (Dkt. #81-1; Boyce Tr. 264:8-19 (Hoover); Reply Declaration of Dan
Brown (“Reply Brown Decl.”), Ex. A; 320:22-321:3 (Dive)). Boyce’s admissions put the lie to his pretend
incredulity that the shoot was not a job interview or request for employment agency services.



                                                          -2-
       Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 6 of 13




Boyce relies on his self-serving testimony that: “I would characterize [the photoshoot] as an

interview with Bruce Weber” (for no job). (Dkt. #98-4; Boyce Tr. 146:18-147:10). 5

        Boyce’s purported subjective belief that Weber had granted him “an interview” when

Weber agreed to shoot him is inadmissible. As explained above, Boyce has no first-hand

knowledge why Weber was willing to shoot him. Only Weber knows why he agreed to shoot

Boyce. Boyce was not on the call when his agent asked Weber to shoot Boyce as a favor, and

Weber agreed. Boyce’s jewelry store conversation with Weber involved only “small talk” and

Weber’s statement that he would set up the shoot that he had already agreed to as a favor to

Kanner. (Dkt. #96, ¶¶50-54, 66, 68). 6 As noted, Boyce was not even allowed to seek modeling

employment in New York, except through Kanner. (Dkt. #1-1, ¶20).

        Thus, Boyce’s purported beliefs are inadmissible because they are not based on first-hand

knowledge, are speculative, and any reliance on what Kanner told him is inadmissible hearsay. 7



5
 Boyce’s cases do not include circumstances where the evidence, much less undisputed evidence, is that the purpose
of the encounter was solely as a favor, not for employment; nor do his cases involve facts where one would not
necessarily expect every encounter to be employment related. See, e.g., Secor v. City of New York, 13 Misc. 3d
1220(A), 2006 WL 2918060, *1-2 (N.Y. Sup. Ct. 2006) (modeling agency soliciting interviews for a specific
modeling job); New York City Comm’n on Human Rights v. Boll, 1974 WL 2796 (N.Y. Sup. Ct. Aug. 8, 1974)
(networking group solely devoted to placing alumni in jobs and participants invariably received jobs); Wilborn v. S.
Union State Comm. College, 720 F. Supp. 2d 1274 (M.D. Ala. 2010) (truck driver training company obligated to
place graduates in jobs). Contrary to Boyce’s argument, Langhorne v. Port Authority of New York, Case No. 03-civ-
4610-(RBG/GWG), 2005 WL 3018265 (S.D.N.Y. Nov. 10, 2005) is on point because the alleged “employment
agency” interacted with plaintiff in a manner that did not involve it providing employment agency services.
6
 Despite Boyce’s protests, he offers no evidence that Weber had not agreed to the shoot before the jewelry store
meeting. In fact, Boyce testified, consistent with Weber’s testimony, that he believed Weber had agreed to the shoot
before the jewelry store meeting. (Dkt. #98-4; Boyce Tr. 137:6-138:21). It was not until the end of the deposition
when Boyce said that he did not know whether Weber had already agreed to the shoot. (Reply Brown Decl., Ex. A;
Boyce Tr. 365:5-366:2). Boyce’s changing his inadmissible “belief” from one that supports Defendants’ position to
one that is neutral cannot defeat summary judgment.
7
  See Major League Baseball Props., Inc. v. Calvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008); see also Sellick v.
Agency-Castle Point, 09-civ-6616-(DLC), 2010 WL 2813431, *10 (S.D.N.Y. Jul. 16, 2010) (dismissing plaintiff’s
discrimination claims on summary judgment where plaintiff’s evidence amounted to conclusory statements about his
subjective beliefs and inadmissible statements about what other people told him); Sharpe v. MCI Comm. Serv. Inc.,
684 F.Supp.2d 394, 400 (S.D.N.Y. 2010) (granting summary judgment in employment case against plaintiff who
failed to present concrete particulars and relied on conclusory statements); Chen v. DG & S NY, Inc., 406 F.Supp.3d
216, 222 (E.D.N.Y. 2016) (granting summary judgment where plaintiff’s “subjective beliefs, no matter how
genuinely held, are simply of no consequence in assessing” whether defendant was plaintiff’s employer); Williams v.


                                                        -3-
       Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 7 of 13




Defendants raised these issues in their papers, (Dkt. #79 at 8 n. 12; Dkt. #80 at 13 n.3), but

Boyce did not address them. 8

         3.       Boyce’s Assumption That A “Go-See” Cannot Be a Favor Shoot Is
                  Contradicted By The Evidence

         Although Boyce testified the shoot was not a “go-see,” Boyce’s opposition is

inexplicably based on the notion that a “go-see” cannot be a favor shoot. Boyce relies on the

testimony of Little Bear employee, Elizabeth Murphy, that a model would go to the Little Bear

studio only for a “go-see,” casting, or brand campaign. (Dkt. #96, ¶54). Boyce argues a “go-see”

cannot be a favor shoot and ignores Murphy’s testimony that models went to the studio to be

photographed purely as favors to agents—just like here. (Reply Brown Decl., Ex. C; Murphy Tr.

47:17-24; 66:10-68:2; 69:7-72:25). Weber referred to the favor shoots as a “portrait sessions,”

and Murphy called them “favor go-sees.” (Id.) 9 The substance is the same; the imprecise industry

jargon is immaterial. 10 Not everyone uses these terms the same way all the time. (Id.).

Defendants’ occasional reference to the shoot as a “go-see” (Dkt. #97, ¶101) does not contradict

the undisputed evidence the shoot was a favor from Weber to Boyce’s agent.




R.H. Donnelley, Corp., 368 F.3d 123, 128 (2d Cir. 2004) (cited by Boyce) (granting summary judgment where
plaintiff’s subjective, personal disappointments were not evidence of adverse employment action).
8
  When Boyce’s counsel made a similar argument in Ardolf v. Weber, Case No. 18-cv-12112, Judge Daniels
responded: “But that’s not knowledge, that’s a belief” and “What [plaintiff] believes is not admissible.” (Reply
Brown Decl., Ex. B; 2/11/20 Hrg. Tr. 67:21-23, 81:11-13).
9
  This is not the only instance of Boyce using misleading excerpts. For example, Boyce states, “Weber never
conducted a portrait session at Little Bear.” (Dkt. #96, ¶12). The only basis for this statement is Murphy’s testimony
that Murphy had “never seen commissioned portrait sessions” at Little Bear. (Id.) (italics added). Boyce excised the
part of the excerpt in which Murphy clarified that she was referring to portrait sessions for paying clients (Dkt. #98-
6; Murphy Tr. 34:24-35:7).
10
   Boyce relies on his inadmissible testimony that Kanner described the jewelry store meeting as a “go-see,” but
Boyce does not testify how Kanner uses that term. While this is necessarily deep in the realm of hearsay and
speculation (because Boyce relies only on hearsay and speculation), there is nothing inconsistent with Kanner using
his goodwill with Weber to request a favor shoot for his client, and at the same time, pumping up his client to make
a great impression.



                                                          -4-
       Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 8 of 13




         4.       Boyce’s Arguments From Documents Are Rank Speculation

         Boyce argues the jury should “infer” the purpose of the shoot from the few non-negative

written statements Weber made when he responded to emails and texts from Boyce’s agents.

(Dkt. #97, ¶87-91). 11 In the face of Weber’s undisputed testimony of his discussion with Kanner

that led to the actual shoot, and the long history exhaustively laid out in the moving papers (Dkt.

#79 at 3-10; Dkt. #80, ¶¶19-84 ), 12 this is simply an invitation to speculate. 13 See Stein v. United

States, 07-civ-2684-(LMM), 2009 WL 195953, *4 (S.D.N.Y., Jan. 28, 2009) (discrediting

testimony is not a sufficient basis to defeat summary judgment).

         In sum, Boyce improperly offers only inadmissible hearsay, misleading descriptions of

testimony, and rank speculation to defeat summary judgment. The only record evidence is that

Kanner, Boyce’s agent, asked for the shoot as a favor, not for employment, and Weber agreed. 14




11
  Although it would not alter the outcome, Boyce’s testimony that Todd told him that Weber told Todd that Weber
wanted to meet with Boyce in California (for reasons unknown) is inadmissible hearsay. (Dkt. #97, ¶89). It is also
contradicted by Todd, who admitted that Weber never sought to meet Boyce. (Reply Brown Decl., Ex. D; Todd Tr.
113:16-114:11; see also Dkt. #81-2; Weber Tr. 138:5-140:8). Todd said Boyce was just hoping that Weber would be
interested in him, but that Weber never was. (Dkt. #98-3; Todd Tr. 132:1-8). Thus, Boyce wants the jury to read the
March 2013 Todd-Weber text messages the way neither participant does, to ignore Weber’s undisputed testimony
the December 2014 shoot was from Kanner asking a favor, not for employment. This is insufficient.
12
  The contemporaneous November-December 2014 written communications do not negate Weber’s testimony.
They show that: (A) Kanner pressed Weber to shoot Boyce, sending (non-nude) photos (Dkt. #81, Exs. O, J, Q, S);
(B) Weber thanked Kanner “for helping us with this Barney’s thing” (Dkt. #81, Ex. Q); (C) when Weber expressed
an interest in another model (Braeden) over Boyce, Kanner keeps pressing for Weber to see Boyce (Dkt. #81, Ex.
S); (D) in the days before the shoot, Kanner sent new clothed photos of Boyce and insisted to that Weber “HAVE
TO MEET [Boyce] NEXT WEEK” (capitals original) and then sent even more photos of Boyce (Dkt. #81, Exs. T,
U); and on December 15, Kanner wrote to Weber stating: “I know that Jason Boyce has been trying to set up a time
to see you. I know you are busy and I really appreciate that you will see him” (Dkt. #81, Ex. V). Indeed, these
communications, consistent with others in Defendants’ 56.1 Statement and the entire record, show that Weber
ignored Boyce’s pitches and pictures, while reacting positively to other models pitched by Kanner and Todd.
13
  Boyce would have the Court review these few communications in isolation instead of the whole record, which is
inappropriate on summary judgment. See Alvarado v. Manhattan Worker Career Ctr., 01-civ-9288-(CBM), 2002
WL 31760208, *10 (S.D.N.Y. Dec. 10, 2002).
14
  Boyce states, “[a]n invitation to a job interview, even if extended as a favor, is still an invitation to a job
interview. (Dkt. #95, at 2). Even if that is true, there is no evidence Weber invited Boyce to a job interview.


                                                           -5-
       Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 9 of 13




B.       No Disputed Material Fact Boyce Did Not Apply For A Job Or Referral
         Services

         There is also no evidence that Boyce applied for a job or employment referral services (or

that Weber was even “taking” applications for any particular job as a purported employer or

employment agency) (Dkt. #79 at 1, 10, 12-14; Dkt. #96, ¶¶50-54). The only competent evidence

is Weber’s testimony that Boyce, through Kanner, pressed Weber to shoot Boyce as a favor to

Kanner, and not for a job or referral services. Boyce identified no contrary evidence and does not

even identify any alleged job opportunity. (Dkt. #96, ¶72). Summary judgment is warranted for

this additional reason. 15

C.       Boyce’s Opposition Papers Show An Alarming Level of Conjecture

         In attempting to set out a prima face case, 16 Boyce showed that his employment claims

are dependent on the jury making up facts. (See, e.g., Dkt. #95, at 19 (asking the jury to imagine

that at the time of an April 2015 casting “Weber found the [Boyce] photographs . . . remembered

that Boyce pulled away when Weber tried to kiss him, and decided not to refer him for

employment”); (Dkt. #95, at 18 (asking the jury to observe photographs of Boyce to speculate he

was qualified for a job that did not exist)). 17 Boyce’s advocacy cries out for judicial scrutiny.

15
  Boyce’s argument and cases on “informal” applications are inapplicable because, given the undisputed evidence,
Boyce was at Little Bear the day of the shoot because Kanner asked for a favor shoot and Weber agreed to a favor
shoot, not because Kanner applied for a job on Boyce’s behalf and Weber agreed to see Boyce for a job. This was
not unlike Boyce’s shoots with other photographers for his modeling book. Supra at n.4.
16
   Boyce cites Holland v. Edwards, 282 A.D. 353 (1st Dept. 1953) for the proposition that his employment claims
should be construed liberally, alleging the court did not consider whether the plaintiff was qualified or whether the
defendant was motivated by discriminatory animus. Ignoring those elements of a prima facie case of discrimination
is inconsistent with present-day case law. See Bryant v. Adecco Employment Services, Inc., 01-civ-0051-
(HGM/GJD), 2006 WL 2827692, *2 (N.D.N.Y Sep. 30, 2006) (applying McDonnell Douglas Corp. and requiring
qualified applicant and that adverse employment action gave rise to an inference of discrimination for prima facie
case). Boyce also cites to Sibley Memorial Hospital v. Wilson, 488 F.2d 1338, 1342 (D.C.Cir.1973) and Scaglione v.
Chappaqua Cen. School Dist., 209 F.Supp.2d 311 (S.D.N.Y 2002) for the premise that Defendants, even if not
Boyce’s employers, still cannot interfere with Boyce’s employment opportunities. First, it is not clear that is Sibley’s
holding (which states a covered employer cannot interfere with an individual’s employment opportunities with
another employer. Second, there is no evidence in the record Defendants have done so.
17
  While none of this is material to the Motion, Boyce’s assertion in his papers that Weber “invited” him to the April
2015 casting because Weber “loved” him, (Dkt. #95 at 18; Dkt. # 97,¶¶121-22), is contradicted by his testimony that


                                                          -6-
         Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 10 of 13




                                    II.
       NO DISPUTED ISSUE OF MATERIAL FACTS ON SEX TRAFFICKING CLAIM

           To apply the Sex Trafficking Act to this case, Boyce must prove that Weber committed

the actus reus of recruiting and enticing Boyce to come to the Little Bear studio. Thus, Boyce

must demonstrate that, when Weber was recruiting and enticing him to come to the Little Bear

studio, Weber had the mens rea that later on (i.e., once Boyce was at Little Bear), Weber would

use fraud or force to cause a commercial sex act. 18 U.S.C. § 1951(a)(1); see also (Dkt. #79, at

16). By its terms, the actus reus of recruitment and enticement must necessarily precede the later

planned use of fraud or force to cause a commercial sex act. (Id.)

           On this record, a jury cannot conclude that Weber committed the actus reus of the

statute—recruiting and enticing Boyce to Little Bear. The undisputed evidence is that: (i) Boyce

engaged in an unprecedented, relentless, multi-year campaign to recruit and entice Weber to

photograph him (that continued for over a year and a half after the portrait session), (ii) Weber

never initiated conversations about photographing Boyce (despite agents inundating him with

photographs of Boyce), and (iii) Weber finally agreed to the portrait session requested by

Boyce’s agent as a favor. (Dkt. #79 at 10, 16-20; Dkt. #80, ¶¶19-84).

           Boyce tries three approaches to side-step the hole in his sex trafficking claim. First,

Boyce focuses only on the “small talk” 18 at the jewelry store 19 where Weber purportedly stated



Weber did not invite him to the casting, that he was not initially picked for the casting, and that Kanner had to beg
Weber to let him attend. (Dkt. #98-4; Boyce Tr. 246:11-23). Boyce’s hope that a meeting with Weber would make
his career as a model was just a “wish,” (Dkt. #98-3; Todd Tr. 132:1-8), and Boyce’s attempts to base his
employment claims on that wish is conclusory and speculative. Boyce disputes Defendants’ evidence that he was a
failed model by referring to two small jobs he was booked for in six years of modeling. (Dkt. #96, ¶14). Boyce does
not dispute that he made no money modeling in 2014. (Dkt. #96, #17). And Boyce’s agent testified that Boyce’s
career never “got off the ground.” (R. Brown Decl., Ex. D; Todd Tr. 54:14-24; 75:22-76:2, 121:4-13, 137:18-
138:11,163:13-16).
18
     (Dkt. #96, ¶67).
19
  Boyce claims Weber (not Kanner) “arranged” for the jewelry store meeting, but he cites no evidence of this. (Dkt.
#95, at 23; Dkt. #97, ¶¶92-93, 97-98).


                                                         -7-
         Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 11 of 13




he would set up the shoot with Kanner. (Dkt. #95 at 23). But none of this can be recruitment or

enticement because, as discussed above, the undisputed evidence is that Weber had agreed to

shoot Boyce, at Kanner’s request, as a favor to Kanner, before the jewelry store meeting.

           Second, Boyce relies on one case, Ardolf v. Weber, 332 F.R.D. 467 (S.D.N.Y 2019)

(Dkt. #95, at 23), but fails to address the monumental differences between Ardolf and this case,

identified in the moving papers. (Dkt. #79, at 19, n.22). In Ardolf, Judge Daniels denied a motion

to dismiss based on the allegation that plaintiffs and their agents were passive and fell prey to

Weber’s alleged personal, affirmative steps to lure them to photoshoots. (Id.) In Ardolf there was

no allegation that the alleged invitations to those shoots came about only at the urging of the

plaintiffs’ agents as favors to them (and after years of relentless, fruitless hounding). (Id.). 20

           This case is a complete mismatch with Noble 21 and its progeny. (Dkt. #79, at 18-20).

Those cases did not involve the alleged victim relentlessly enticing and recruiting the alleged sex

trafficker, and the sex trafficker finally agreeing to meet with the victim only at the request of the

victim (through the victim’s agent) as a favor. (Id.) Boyce cited no sex trafficking case within a

country mile on enticement.

           Finally, in a last-ditch effort to stave off summary judgment, Boyce fatally ignores the

sequencing of the Sex Trafficking Act. Boyce argues that Weber’s alleged “fraud” that



20
  Also significant in the Ardolf Case was the incredible allegation that “[m]ajor brands and magazines in the
industry delegated complete power and control over the modeling shoots to [Weber], which included deciding . . .
which models were ultimately chosen for each campaign.” Ardolf, 332 F.R.D. at 474; (Dkt. #79, at 19 n.22).
Defendants demonstrated with competent evidence that Weber had no authority to select or hire models for
campaigns. (Dkt. #96, ¶11). Boyce responds with a page of claimed testimony that does not purport to dispute this
fact. (Id.) In his counter-statement, Boyce states that Weber was responsible for selecting models for campaigns and
editorials. (Dkt. #97, ¶15). But the only evidence Boyce cites is inadmissible testimony of one male model (also
represented by Boyce’s counsel and who appeared at the press conference announcing the filing of this case) who
said he “believed” Weber was the reason he was cast for one job. (Id.) Boyce ignores both Weber’s competent,
undisputed testimony and that of his own agent, Todd, who acknowledged that Weber did not have the final say in
choosing models, and that power belonged to the client alone. (Dkt. #81-3; Todd Tr. 73:6-11, 75:3-14).
21
     Noble v. Weinstein, 335 F.Supp.3d 504 (S.D.N.Y. 2018).


                                                        -8-
     Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 12 of 13




supposedly “caus[es]” the alleged “commercial sex act” (i.e., Weber’s alleged mid-shoot puffery

and “fraudulent” breathing exercises) is also Weber’s alleged recruitment and enticement of

Boyce to the shoot. (Dkt. #95 at 23-25). But under the statute, recruitment and enticement are the

means to get the victim to the location (the shoot at Little Bear) where the perpetrator intends to

use fraud or force in the future to cause the sex act. Recruitment and enticement must precede

the planned use of fraud or force. Recruitment and enticement cannot be the same thing as the

planned use of fraud to cause a commercial sext act.

       Boyce asserts that, based on the above alleged mid-shoot fraudulent conduct by Weber,

the jury can determine that “Weber enticed Boyce to engage in a sex act.” (Dkt. #95 at 25).

Boyce is conflating elements of the claim and negating the sequencing built into the statute.

Fraud or force, not the prior recruitment and enticement, has to cause the commercial sex act.

       In support of his counter-textual argument, Boyce argues that the plaintiff in Noble was

“entice[d] to engage in a sex act.” (Dkt. #95 at 25) (italics added by Boyce). Based on that

partial excerpt from Noble, Boyce ignores the unambiguous language of the statute that

enticement is the means to lure the person to the location where fraud or force is then used to

cause the sex act. Instead, relying on the partial excerpt, Boyce argues the actus reus of

recruitment and enticement is supposed to cause the sex act. (Dkt. #95 at 25). The partial excerpt

is not in Noble’s discussion of the recruitment or enticement element of the statute. Noble, 335 F.

Supp. 3d at 517-18. It is in the discussion about Weinstein knowing that fraud or force would

later be used to cause the sex act. Id. The full except from Noble (“Harvey would use fraudulent

means to entice Noble to engage in a sex act with him”) confirms that Judge Sweet was referring

to the later use of “fraud or force” Noble, 335 F. Supp. 3d at 518 (italics added). In the preceding




                                                -9-
      Case 1:19-cv-03825-JMF-SN Document 100 Filed 03/19/20 Page 13 of 13




paragraph, Judge Sweet clarified that enticement or recruitment precedes the planned use of

fraud or force to cause the sex act:

         Defendant must have recruited or enticed Plaintiff with the knowledge that certain
         statutory-prohibited means [i.e., fraud or force] will be used to cause plaintiff to
         engage in a sex act.

Noble, 335 F. Supp. 3d at 518 (italics added); see also 335 F. Supp. 3d at 514-15. Boyce

misleadingly excerpts Noble to argue against the clear text of the statute, the Noble opinion as a

whole, and every other case on the Act. 22 There is no evidence of recruitment or enticement. 23

                                                    III.
                                                CONCLUSION

         For all the foregoing reasons, the Court should grant Defendants’ motion for summary

judgment and dismiss all counts of Boyce’s Amended Complaint.

Dated: March 19, 2020

 By: /s/ Daniel Brown                                       By: /s/ Jayne C. Weintraub
 Sheppard Mullin Richter & Hampton LLP                      Sale & Weintraub, P.A.
 30 Rockefeller Plaza                                       2 South Biscayne Blvd.
 New York, NY 10112                                         One Biscayne Center – 21st Floor
 Email: dbrown@sheppardmullin.com                           Miami, Florida 33131
 Telephone: (212) 634-3095                                  Email: jweintraub@saleweintraub.com
 Facsimile: (212) 655-1768                                  Telephone: (305) 374-1818
 Attorneys for Defendant Bruce Weber
                                                            By: /s/ Jonathan Etra
                                                            Nelson Mullins Broad and Cassel
                                                            2 South Biscayne Blvd.
                                                            One Biscayne Center – 21st Floor
                                                            Miami, Florida 33131
                                                            Email: jonathan.etra@nelsonmullins.com
                                                            Telephone: (305) 373-9447




 Boyce’s contention that Aguirre v. Best Care Agency, Inc., 961 F.Supp.2d 427 (E.D.N.Y. 2013) and Shuvalova v.
22

Cunningham, No. 10-CV-02159, 2010 WL 5387770, at *4 (N.D. Cal. Dec. 22, 2010) are inapplicable turns on
Boyce’s same misreading of the Sex Trafficking Act. (Dkt. # 95 at 24-25).
23
  Because they are irrelevant to the Motion, this Reply does not address the large swaths of false, defamatory, and
diversionary attacks and innuendo in Boyce’s sanctionable Rule 56.1 Counterstatement.


                                                        -10-
